UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                               Senior Airman NEAL R. PHILLIPS
                                     United States Air Force

                                              ACM S32265

                                             4 August 2015

         Sentence adjudged 18 August 2014 by SPCM convened at Joint Base Pearl
         Harbor-Hickam, Hawaii. Military Judge: Gregory O. Friedland (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 60 days, and
         reduction to E-1.

         Appellate Counsel for the Appellant: Major Isaac C. Kennen.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                                 ALLRED, HECKER, and TELLER
                                    Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court